

114 SRES 267 IS: Expressing support for the continuation of the Federal Perkins Loan program.
U.S. Senate
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 267IN THE SENATE OF THE UNITED STATESSeptember 24, 2015Ms. Baldwin (for herself, Mr. Portman, Mr. Casey, Ms. Collins, Mr. Kaine, Ms. Stabenow, Mr. Reed, Ms. Cantwell, Mr. Brown, Mrs. Feinstein, Mr. Franken, Mr. Kirk, Mr. Coons, Ms. Mikulski, Mrs. Boxer, Mr. Heinrich, Mrs. Shaheen, Mr. Peters, Mrs. Murray, and Mr. Warner) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing support for the continuation of the Federal Perkins Loan program.
	
 Whereas the Federal Perkins Loan program is the longest running Federal student loan program in the United States, created in 1958 as the National Defense Student Loan Program and later called the National Direct Loan Program;
 Whereas Federal Perkins loans are efficient, need-based, low-interest loans that serve 500,000 low-income college students with high need at approximately 1,500 colleges and universities each year;
 Whereas Federal Perkins loans have favorable terms for students, including— (1)interest is not charged while a student is in school;
 (2)the interest rate is low and fixed; and (3)a borrower may have all or part of a Federal Perkins loans cancelled if the borrower undertakes certain public service jobs for a period of 1 to 5 years;
 Whereas participating colleges and universities share the risk of the Federal Perkins Loan Program because the colleges and universities provide a 1/3 match to Federal capital contributions and loans are made using funds repaid by previous borrowers;
 Whereas Federal Perkins loans feature the human touch of campus-based servicing, which allows on-campus administrators to provide Federal Perkins borrowers with 1-on-1 service;
 Whereas Federal Perkins loans have made higher education possible for millions of people of the United States; and
 Whereas without Federal Perkins loans, thousands of people in the United States will lose the chance at a higher education and a better life: Now, therefore, be it
	
 That the Senate strongly supports the continuation of the Federal Perkins Loan program in order to provide educational opportunities to future generations of students who need low-cost financing to make their dreams of higher education possible.